DETAILED ACTION
This Office action is in response to the application filed on 30 July 2020.
Claims 1-30 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 9, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 5, 9, 11, 12 recite the limitation of "a base station" in claims 1, 4, 5, 9, 11, 12. There is insufficient antecedent basis for this limitation in the claims 1, 4, 5, 9, 11, 12.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-13, 15-24, 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al. US 2018/0249461 A1.
As to claim 1, Miao discloses substantially the invention as claimed, including a method for wireless communication at a wireless device (Figures 1, 3-6, the Relay (RN), [46]), comprising:
measuring an energy level in a first channel (a metrics of mmWave discovery signals) during one or more configured slots (time periods) ([46]) (Figures 1, 3-5 and associated text);
determining that the measured energy level satisfies a threshold (the predetermined energy threshold) (the RN may only report information for a discovery  signal if its corresponding measured metrics are over a threshold, [48]) (Figures 1, 3-5 and associated text);
(the RN utilizes different radio circuitries for monitoring different signals, ([53], [74], [75], [77])) (Figures 1, 3-5 and associated text); and
monitoring a second channel (monitor control channels, ([53])), using the digital interface, for control information (Figures 1, 3-6 and associated text).
As to claim 2, Miao discloses, measuring the energy level in a millimeter wave channel, using an analog interface, during one or more random access channel slots (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 3, Miao discloses, monitoring a sub-6 gigahertz channel, using the digital interface, for control information from a base station (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 4, Miao discloses receiving, from a base station, signaling that indicates the threshold (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 5, Miao discloses receiving, from a base station, configuration information indicative of the one or more configured slots, one or more beamforming parameters, an uplink or downlink direction to be used for the measuring of the energy level, the threshold, or some combination thereof (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 6, Miao discloses, wherein the configuration information indicative of the threshold comprises an absolute value of the energy level or a relative value of the (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 10, Miao discloses, powering on the digital interface, powering off the digital interface, configuring a monitoring periodicity of the digital interface, configuring one or more resources to be monitored by the digital interface, or some combination thereof, based at least in part on the one or more commands (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 11, Miao discloses transmitting, using the digital interface, an indication of a monitoring state of the digital interface to a base station, wherein the monitoring state of the digital interface is based at least in part on the powering of the digital interface (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 12, Miao discloses, receiving, from a base station, control information based at least in part on the monitoring of the second channel, wherein the control information comprises one or more commands for the digital interface; and configuring the digital interface based at least in part on the one or more commands (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 13, Miao discloses, powering on the digital interface, powering off the digital interface, configuring a monitoring periodicity of the digital interface, configuring one or more resources to be monitored by the digital interface, or some combination (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 15, Miao discloses, wherein the wireless device comprises a wireless repeater (the Relay Node) Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 16, Miao discloses, wherein the wireless device is configured to measure the energy level in a first bandwidth of the first channel and monitor the control information in a second bandwidth of the second channel (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 17, Miao discloses, wherein the second bandwidth is less than the first bandwidth (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 18, Miao discloses, receiving out of band control information based at least in part on the monitoring of the second channel; and performing an amplification and forward operation in the first channel for a radio frequency analog signal based at least in part on the out of band control information (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
As to claim 19, Miao discloses, wherein the out of band control information indicates a receive beam direction for the radio frequency analog signal, a receive time interval for the radio frequency analog signal, a transmit beam direction for the radio frequency analog signal, a transmit time interval for the radio frequency analog (Figures 3-6, and associated text, col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
Claims 21-24, 26-27 have technical communications exchangeable BS method claims with the wireless device method claims 2-6, 10-13, 15-19; therefore, they are rejected under the same rationale as in claims 2-6, 10-13, 15-19 as shown above. 
Claim 28 has the same limitation of claim 15; therefore, it is rejected under the same rationale as in claim 15 shown above. 
Claim 29 corresponds to the wireless device claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 20 corresponds to the Base Station (BS) method claim of the BS claim 30, wherein the BS 30 exchanges technical communications interactively with the wireless device 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miao as applied to claims 1, 20 above, and further in view of Mishra et al. US patent # 7,881,755 B1.
As to claims 7, 8, 9, Miao does not explicitly disclose, “setting a digital interface timer based at least in part on the determining that the measured energy level satisfies the threshold” (claim 7) and “powering off the digital interface based at least in part on expiration of the digital interface timer” (claim 8) and “receiving, from a base station, control information prior to expiration of the digital interface timer based at least in part on the monitoring of the second channel, wherein the control information comprises one or more commands for the digital interface; and configuring the digital interface based at least in part on the one or more commands” (claim 9).
Mishra discloses in Figures 4-6 and associated text that, “(the network device 60) setting a digital interface timer based at least in part on the determining that the measured energy level satisfies the threshold (the predetermined energy threshold)”, and ”powering off (deactivating) the digital interface (the PHY RX 91) based at least in part on expiration of the digital interface timer”, and “receiving, from a base station (the Access Point), control information (one or more beacons) prior to expiration of the digital interface timer (inactive mode) based at least in part on the monitoring of the second channel, wherein the control information comprises one or more commands (one or more beacons) for the digital interface (the PHY RX 91); and (the power management module 69) configuring the digital interface based at least in part on the one or more commands” (col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Mishra’s teachings of active and inactive modes of the network device based estimated energy level with monitoring beacon intervals for powering on and off of device components with the teachings of Miao’s, for the purpose of reducing the power consumption of the wireless network device (Mishra, col. 1, lines 15-16).
As to claim 14, Miao does not explicitly disclose, “monitoring the second channel, using the digital interface, for control information according to a first monitoring periodicity; and transitioning from monitoring the second channel according to the first monitoring periodicity to monitoring the second channel according to a second monitoring periodicity based at least in part on the determining that the measured energy level satisfies the threshold, wherein the second monitoring periodicity is associated with a shorter monitoring interval than the first monitoring periodicity”.
Mishra discloses in Figures 4-6 and associated text that, “monitoring the second channel, using the digital interface (the PHY RX 91), for control information according to a first monitoring periodicity (beacon period); and transitioning from monitoring the second channel according to the first monitoring periodicity to monitoring the second channel according to a second monitoring periodicity (beacon period) based at least in part on the determining that the measured energy level satisfies the threshold (the predetermined energy threshold), wherein the second monitoring periodicity is associated with a shorter monitoring interval than the first monitoring periodicity” (col. 2, lines 16-61, col. 3, line 5 – col. 6, line 56; col. 23, line 30 - col. 25, lines 59).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Mishra’s teachings of active and inactive modes of the network device based estimated energy level with monitoring beacon intervals for powering on and off of device components with the teachings of Miao’s, for the purpose of reducing the power consumption of the wireless network device (Mishra, col. 1, lines 15-16).
As to claim 25, Miao does not explicitly disclose, “wherein the one or more commands are indicative of powering on the digital interface of the wireless device (the network device 60), powering off the digital interface of the wireless device, a monitoring periodicity of the digital interface of the wireless device, one or more resources to be monitored by the digital interface of the wireless device, or some combination thereof”.
Mishra discloses in Figures 4-6 and associated text that, “wherein the one or more commands (one or more beacon signals) are indicative of powering on (activating) the digital interface (the PHY RX 91) of the wireless device, powering off (deactivating) the digital interface of the wireless device, a monitoring periodicity of the digital interface of the wireless device, one or more resources to be monitored by the digital interface of the wireless device, or some combination thereof”. 
Mishra’s teachings of active and inactive modes of the network device based estimated energy level with monitoring beacon intervals for powering on and off of device components with the teachings of Miao’s, for the purpose of reducing the power consumption of the wireless network device (Mishra, col. 1, lines 15-16).
The prior art cited in this Office action are: Miao et al. US 2018/0249461 A1 and Mishra et al. US patent # 7,881,755 B1.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HAI V NGUYEN/Primary Examiner, Art Unit 2649